Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 15, 2006                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  131779                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                       Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 131779
                                                                    COA: 257846
                                                                    Eaton CC: 03-020327-FH
  RICHARD LEE HASSELBRING,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 21, 2006 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of
  granting leave to appeal, we VACATE the order of the Court of Appeals and we
  REMAND this case to the Court of Appeals for plenary consideration of (1) whether the
  trial court correctly determined that the defense expert’s testimony would have been
  admissible without the hearsay and opinion evidence cited in the trial court opinion; and
  (2) whether trial counsel’s failure to object to testimony he believed necessary for the
  admission of the defense expert’s opinion deprived the defendant of effective assistance
  of counsel. On remand, if the Court of Appeals determines that the trial court erred in
  finding ineffective assistance of counsel, the Court of Appeals shall consider the
  unaddressed issues raised in the defendant’s appeal of right.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 15, 2006                   _________________________________________
           p1108                                                               Clerk